--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
	This application was filed as divisional of 16/829,370 filed on 03/25/2020, which is a divisional of 15/839,270 filed on 12/12/2017. 
	The divisional status of the present application is improper for the following reasons. Present claims 1-20 were not restricted in application 16/829,370. The subject matter of pending method claims 1-20 was previously presented in application 15/839,270 as claims 11-15 and 20-22 and these claims were withdrawn as Group II. At the time of allowance of application 15/839,270, restriction between allowed product claims and withdrawn method claims of Group II was withdrawn and method claims of Group II were allowed.   
	The correct status of this application is a continuation of 16/829,370. Applicant is requested to file a corrected application data sheet.
Information Disclosure Statement
Non-patent literature document 50 cited in information disclosure statement dated 06/01/2021 was not considered because the document is not in English language, the applicant has not provided its English language translation, its English language equivalent, or its concise explanation of relevance as required by 37 CFR 1.98.
Non-patent literature documents 1 and 2 cited in IDS dated 08/27/2021 were not considered because applicant did not provide a copy of the documents to the Office. 
Non-patent literature document cited in IDS dated 10/08/2021 is crossed out because the citation does not meet the requirements of 37 CFR 1.98, which requires “Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication”.
Claims Status
	Claims 1-20 are pending and examined. 
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are drawn to a method. The claims are indefinite because the claims do not recite the purpose of the method. Based on the method steps, the end result of the claimed method is forming a polymer. If the applicant intended this meaning, it is recommended to amend the claims accordingly. 
Double Patenting Rejections 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 10,687,530 B2 (Fevre, Date of Patent June 23,2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the method of the patented claims comprises steps that overlap in scope with the presently claimed method.
Claims 1-4, 6, 7, 9-12, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10 and 13-15 of U.S. Patent No. 10,653,142 B2 (Fevre et al., Date of Patent May 19, 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because patented method claims comprise steps that overlap in scope with the presently claimed method steps.  
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haase (2 000 164 A, Published January 4, 1979).
The claims encompass methods comprising the steps as claimed. 
The teachings of Haase are related to polymeric quaternary salts (Abstract). The ammonium salts are prepared according to known methods, for example by reacting diamines with corresponding dihalogen compounds in molar ratios of about 1:2 to 2:1 (page 7 lines 21-23). The preparation of the ammonium salts is carried out in solvents inert towards the reactants. Solvents include alcohols, glycols, acetone, dioxane, and tetrahydrofuran. The reaction temperature depends on the boiling point of solvents used and can be from 20°C to 150°C (page 9 lines 19-24). The polymeric quaternary ammonium salts produced are usually soluble in water (page 9 lines 32-34). Example 7 teaches reacting equimolar amounts of the diamines indicated in Table 5 and 4,4’-bis-(chloromethyl)-diphenyl in accordance with Example 1 (last three lines in page 15). Polymer 126 in Table 5

    PNG
    media_image1.png
    465
    108
    media_image1.png
    Greyscale

was formed by polymerizing 4,4’-bis-(chloromethyl)-diphenyl with
 
    PNG
    media_image2.png
    314
    48
    media_image2.png
    Greyscale
 (page 16).
According to Example 1, reactants were heated in methanol at the reflux temperature for 24 hours (page 10 lines 41-50).
Claim 1 is anticipated because Example 7 is a method of heating a mixture of 4,4’-bis-(chloromethyl)-diphenyl with  
    PNG
    media_image2.png
    314
    48
    media_image2.png
    Greyscale
in methanol at the reflux temperature for 24 hours, and polymerizing the two to form a polymer having the formula 126. The diamine monomer comprises a terephthalamide structure in its backbone and the repeating unit of polymer 126 comprises a cation along its backbone. The repeating unit of polymer 126 is structurally identical to the second repeating unit in claim 8, which depends from claim 1. Since the prior art repeating unit is identical to the claimed repeating unit, it is the examiner’s position that the repeating unit of polymer 126 comprises a degradable backbone and the repeating unit is an ionene unit having antimicrobial functionality. 
Claim 2 is anticipated because it is apparent from polymer 126 that polymerization results in covalently bonding the plurality of amine monomers together via the 4,4’-bis-(chloromethyl)-diphenyl.
Claim 3 is anticipated because polymerization generates the cation by alkylation of a tertiary nitrogen atom to form a quaternary nitrogen atom. 
Claim 4 is anticipated because the reaction mixture is described as refluxing in methanol for 24 hours. The claim requires stirring the monomers and the solvent. This limitation is met because when the mixture is refluxed the mixture components are being stirred. The claim does not specify the means by which stirring is achieved. The claimed temperature range is anticipated because methanol refluxes at 65°C, which is encompassed by the claimed range. The time period is anticipated because it encompasses 24 hrs. 
Claim 6 is anticipated because polymer 126 comprises quaternary ammonium cations. 
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8, 9, 11, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haase (2 000 164 A, Published January 4, 1979 – cited in IDS dated 06/01/2021).
The claims encompass methods comprising the steps as claimed. 
The teachings of Haase are related to polymeric quaternary salts (Abstract). The ammonium salts are prepared according to known methods, for example by reacting diamines with corresponding dihalogen compounds in molar ratios of about 1:2 to 2:1 (page 7 lines 21-23). The preparation of the ammonium salts is carried out in solvents inert towards the reactants. Solvents include alcohols, glycols, acetone, dioxane, and tetrahydrofuran. The reaction temperature depends on the boiling point of solvents used and can be from 20°C to 150°C (page 9 lines 19-24). The polymeric quaternary ammonium salts produced are usually soluble in water (page 9 lines 32-34). Example 7 teaches reacting equimolar amounts of the diamines indicated in Table 5 and 4,4’-bis-(chloromethyl)-diphenyl in accordance with Example 1 (last three lines in page 15). Polymer 126 in Table 5

    PNG
    media_image1.png
    465
    108
    media_image1.png
    Greyscale

was formed by polymerizing 4,4’-bis-(chloromethyl)-diphenyl with
 
    PNG
    media_image2.png
    314
    48
    media_image2.png
    Greyscale
 (page 16).
According to Example 1, reactants were heated in methanol at the reflux temperature for 24 hours (page 10 lines 41-50).
Limitations of claims 1-4 and 6 are disclosed in Example 7 as described above.
Regarding claim 8, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed polymer 126 having a molecular weight in the range from 1000 to 100,000, with a reasonable expectation of success because Haase teaches that the polymeric quaternary ammonium salts have molecular weights in the range of from 1000 to 100,000 (page 7 lines 18-19). The molecular weight of repeating unit of polymer 126 is 514 g/mol. Therefore, the number of repeating units in a polymer having a molecular weight in the range from 1000 to 100,000 would have been from 2 to 194. The claimed range of repeating units (n) is obvious because it encompasses the prior art range of repeating units. The structure of second repeating unit in claim 8 is the same as the structure of repeating unit of polymer 126.
 Regarding claim 9, it would have been obvious to have modified the method in Example 7 by replacing methanol with acetone, with a reasonable expectation of success because Haase teaches that methanol and acetone are equally suitable as solvents in which polymerization of monomers takes place and replacing methanol with its equivalent supports obviousness. Haase does not state whether or not the polymeric quaternary ammonium salts are soluble in acetone, however Haase teaches that the salts are soluble in water. Water is a hydrogen atom donor (two hydrogen atoms) and acceptor (one oxygen), and polymer 126 is a hydrogen atom donor (one secondary amine hydrogen) and acceptor (secondary nitrogen atoms and carbonyl oxygen atoms), which explains polymer solubility in water. Acetone is only a hydrogen atom acceptor via one oxygen atom. It would have been reasonable to expect the polymeric quaternary ammonium salts to be less soluble or insoluble in acetone because acetone is only a hydrogen atom acceptor. It would have been reasonable to expect the polymer 126 formed by modified Example 7 to precipitate out of solution because one of skill would have recognized that the polymer 126 would have been insoluble in acetone or less soluble in acetone compared to water. 
Claim 11 is obvious because polymerization generates the cation by alkylation of a tertiary nitrogen atom to form a quaternary nitrogen atom. 
Claim 12 is obvious because the reaction mixture in modified Example 7 would have been refluxing in acetone for 24 hours. The claim requires stirring the monomers and the solvent. This limitation is met because when the mixture is refluxed the mixture components are being stirred. The claim does not specify the means by which stirring is achieved. The claimed temperature range is obvious because acetone refluxes at 56°C, which is encompassed by the claimed range. The time period is obvious because it encompasses 24 hrs. 
Claim 14 is anticipated because polymer 126 comprises quaternary ammonium cations. 
Regarding claim 16, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed polymer 126 having a molecular weight in the range from 1000 to 100,000, with a reasonable expectation of success because Haase teaches that the polymeric quaternary ammonium salts have molecular weights in the range of from 1000 to 100,000 (page 7 lines 18-19). The molecular weight of repeating unit of polymer 126 is 514 g/mol. Therefore, the number of repeating units in a polymer having a molecular weight in the range from 1000 to 100,000 would have been from 2 to 194. The claimed range of repeating units (n) is obvious because it encompasses the prior art range of repeating units. The structure of second repeating unit in claim 16 is the same as the structure of repeating unit of polymer 126.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Haase as applied to claims 1-4, 6, 8, 9, 11, 12, 14, and 16 above, and further in view of Dang (Polymer Degradation and Stability, Published 2013, pages 697-708).
The claim encompasses the method of claim 10, further comprising preparing the plurality of degradable amine monomers through an aminolysis of polyethylene terephthalate, wherein the terephthalate structure is derived from the polyethylene terephthalate. 
The teachings of Haase are relied upon as summarized above. Haase does not state the source of diamine monomer used for forming polymer 126.
The teachings of Dang are related to aminolysis of poly(ethylene terephthalate) waste with ethylenediamine to obtain bis-(2-aminoethyl) terephthalamide (Title and Abstract). 
Haase does not state the source of the diamine monomer used for forming polymer 126. It would have been prima facie obvious to a person of ordinary skill in the art to have looked to Dang because Dang teaches a method of making bis-(2-aminoethyl) terephthalamide, which is the same as monomer used for making polymer 126. It would have been obvious to have modified Example 7 of Haase by preparing the monomer by aminolysis of poly(ethylene terephthalate), with a reasonable expectation of success because Dang teaches that aminolysis of poly(ethylene terephthalate) is a suitable method of forming bis-(2-aminoethyl) terephthalamide.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617